ARNOLD, Justice.
This is an appeal from an order granting a divorce. The final order .was entered November 5, 1953. The appeal was filed March 24, 1954. A motion to dismiss has been filed for the reason there was no written notice of appeal given as provided by 12 O.S.1951 § 1280. The motion to dismiss must be sustained. In Jupe v. Jupe, 196 Okl. 447, 166 P.2d 769 it is stated:
“Under 12 O.S.1941 § 1280, a written notice of appeal, duly entitled in the action, and filed with the clerk'of the court from which the appeal is sought to be taken within ten days after the overruling of motion for new trial, is a prerequisite to an appeal from a decree of, divorce.”
Appeal dismissed.